                 Case 3:19-cv-05522-BHS Document 15 Filed 04/15/20 Page 1 of 9



 1

 2
                             UNITED STATES DISTRICT COURT
 3                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 4

 5   AMANDA M.,                                       CASE NO. C19-5522 BHS

                             Plaintiff,               ORDER REVERSING DENIAL OF
 6
            v.                                        BENEFITS AND REMANDING
 7                                                    FOR FURTHER PROCEEDINGS
     COMMISSIONER OF SOCIAL
     SECURITY,
 8
                             Defendant.
 9

10
                                       I.     BASIC DATA
11
     Type of Benefits Sought:
12
            ( ) Disability Insurance
13
            (X) Supplemental Security Income
14
     Plaintiff’s:
15
            Sex: Female
16
            Age: 30 at the time of alleged disability onset.
17
     Principal Disabilities Alleged by Plaintiff: Dyslexia, social anxiety, anemia,
18   posttraumatic stress disorder, depression, back, hip, and knee problems, memory loss,
     ringing ears, and acid reflux. Admin. Record (“AR”) (Dkt. # 7) at 122–23.
19
     Disability Allegedly Began: August 31, 2016
20
     Principal Previous Work Experience: None
21
     Education Level Achieved by Plaintiff: High school diploma
22


     ORDER - 1
             Case 3:19-cv-05522-BHS Document 15 Filed 04/15/20 Page 2 of 9



 1               II.     PROCEDURAL HISTORY—ADMINISTRATIVE

 2   Before Administrative Law Judge (“ALJ”) Allen G. Erickson:

 3         Date of Hearing: March 6, 2018

 4         Date of Decision: June 22, 2018

 5         Appears in Record at: AR at 15–29

 6         Summary of Decision:

 7               The claimant has not engaged in substantial gainful activity since
           August 31, 2016, the amended alleged onset date. See 20 C.F.R. §§
 8         416.971–76.

 9                The claimant has the following severe impairments: Anxiety
           disorder, dyslexia, and obesity. See 20 C.F.R. § 416.920(c).
10
                 The claimant does not have an impairment or combination of
11         impairments that meets or medically equals the severity of one of the listed
           impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. See 20 C.F.R.
12         §§ 416.920(d), 416.925, 416.926.

13                 The claimant has the residual functional capacity (“RFC”) to
           perform medium work as defined in 20 C.F.R. § 416.967(c), with
14         limitations. She can occasionally climb ladders, ropes, or scaffolds. She
           can understand, remember, and apply short, simple instructions. She can
15         perform routine, predictable tasks not in a fast-paced production type
           environment. She can make simple work decisions and be exposed to few
16         workplace changes. She can have no interaction with the general public
           and occasional interaction with co-workers.
17
                  The claimant has no past relevant work. See 20 C.F.R. § 416.965.
18
                  The claimant was a younger individual (age 18–49) on the date the
19         application was filed. See 20 C.F.R. § 416.963.

20              The claimant has at least a high school education and is able to
           communicate in English. See 20 C.F.R. § 416.964.
21
                  Transferability of job skills is not an issue because the claimant does
22         not have past relevant work. See 20 C.F.R. § 416.968.


     ORDER - 2
              Case 3:19-cv-05522-BHS Document 15 Filed 04/15/20 Page 3 of 9



 1
                  Considering the claimant’s age, education, work experience, and
 2          RFC, there are jobs that exist in significant numbers in the national
            economy that the claimant can perform. See 20 C.F.R. §§ 416.969,
 3          416.969(a).

 4   Before Appeals Council:

 5          Date of Decision: April 11, 2019

 6          Appears in Record at: AR at 1–3

 7          Summary of Decision: Denied review.

 8                   III.    PROCEDURAL HISTORY—THIS COURT

 9          Jurisdiction based upon: 42 U.S.C. § 405(g)

10          Brief on Merits Submitted by (X) Plaintiff (X) Commissioner

11                             IV.     STANDARD OF REVIEW

12          Pursuant to 42 U.S.C. § 405(g), the Court may set aside the Commissioner’s

13   denial of Social Security benefits when the ALJ’s findings are based on legal error or not

14   supported by substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d

15   1211, 1214 n.1 (9th Cir. 2005). “Substantial evidence” is more than a scintilla, less than

16   a preponderance, and is such relevant evidence as a reasonable mind might accept as

17   adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971);

18   Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). The ALJ is responsible for

19   determining credibility, resolving conflicts in medical testimony, and resolving any other

20   ambiguities that might exist. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

21   While the Court is required to examine the record as a whole, it may neither reweigh the

22   evidence nor substitute its judgment for that of the ALJ. See Thomas v. Barnhart, 278



     ORDER - 3
              Case 3:19-cv-05522-BHS Document 15 Filed 04/15/20 Page 4 of 9



 1   F.3d 947, 954 (9th Cir. 2002). “Where the evidence is susceptible to more than one

 2   rational interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion

 3   must be upheld.” Id.

 4                            V.         EVALUATING DISABILITY

 5          Plaintiff bears the burden of proving she is disabled within the meaning of the

 6   Social Security Act (“Act”). Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999). The

 7   Act defines disability as the “inability to engage in any substantial gainful activity” due to

 8   a physical or mental impairment which has lasted, or is expected to last, for a continuous

 9   period of not less than twelve months. 42 U.S.C. § 1382c(3)(A). A claimant is disabled

10   under the Act only if her impairments are of such severity that she is unable to do her

11   previous work, and cannot, considering her age, education, and work experience, engage

12   in any other substantial gainful activity existing in the national economy. 42 U.S.C. §

13   1382c(3)(B); see also Tackett v. Apfel, 180 F.3d 1094, 1098–99 (9th Cir. 1999).

14          The Commissioner has established a five-step sequential evaluation process for

15   determining whether a claimant is disabled within the meaning of the Act. See 20 C.F.R.

16   § 416.920. The claimant bears the burden of proof during steps one through four.

17   Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009). At step

18   five, the burden shifts to the Commissioner. Id.

19                                 VI.     ISSUES ON APPEAL

20          Whether the ALJ harmfully erred in discounting Plaintiff’s testimony regarding

21

22


     ORDER - 4
                Case 3:19-cv-05522-BHS Document 15 Filed 04/15/20 Page 5 of 9



 1   the severity of her anxiety symptoms. 1

 2                                      VII.      DISCUSSION

 3   A.     The ALJ Erred in Discounting Plaintiff’s Symptom Testimony

 4          Plaintiff argues that the ALJ harmfully erred in discounting her testimony

 5   regarding the severity of Plaintiff’s anxiety symptoms. Pl. Op. Br. at 2–4. Plaintiff

 6   testified that she has panic attacks and social anxiety. AR at 48, 254, 293. She testified

 7   that she has been prescribed medications, but they either did not work or made her sick.

 8   AR at 51–52. Plaintiff testified that she rarely leaves the house. AR at 59, 257. She

 9   testified that she often throws up when she gets to work. AR at 68. Plaintiff testified that

10   she leaves her accommodated job at Goodwill early two days a week. AR at 69.

11          The Ninth Circuit has “established a two-step analysis for determining the extent

12   to which a claimant’s symptom testimony must be credited.” Trevizo v. Berryhill, 871

13   F.3d 664, 678 (9th Cir. 2017). The ALJ must first determine whether the claimant has

14   presented objective medical evidence of an impairment that “‘could reasonably be

15   expected to produce the pain or other symptoms alleged.’” Id. (quoting Garrison v.

16   Colvin, 759 F.3d 995, 1014–15 (9th Cir. 2014)). At this stage, the claimant need only

17   show that the impairment could reasonably have caused some degree of the symptoms;

18
            1
                In her “Errors Alleged” section, Plaintiff alleged that the ALJ “erroneously rejected the
19   opinion of Plaintiff’s treating physician, Dr. Lomarda.” Pl. Op. Br. (Dkt. # 9) at 1. But
     Plaintiff’s argument focuses only on the ALJ’s analysis of Plaintiff’s symptom testimony; it does
20   not mention Dr. Lomarda. See id. at 2–4. Plaintiff has failed to show harmful error with respect
     to the ALJ’s treatment of evidence from Dr. Lomarda. See Indep. Towers of Wash. v. Wash., 350
21   F.3d 925, 929 (9th Cir. 2003) (“The art of advocacy is not one of mystery. Our adversarial
     system relies on the advocates to inform the discussion and raise the issues to the court.
22   Particularly on appeal, we have held firm against considering arguments that are not briefed.”).



     ORDER - 5
                Case 3:19-cv-05522-BHS Document 15 Filed 04/15/20 Page 6 of 9



 1   she does not have to show that the impairment could reasonably be expected to cause the

 2   severity of the symptoms alleged. Id. The ALJ found that Plaintiff met this step because

 3   her medically determinable impairments could reasonably be expected to cause the

 4   symptoms she alleged. AR at 22.

 5          If the claimant satisfies the first step, and there is no evidence of malingering, the

 6   ALJ may only reject the claimant’s testimony “‘by offering specific, clear and convincing

 7   reasons for doing so. This is not an easy requirement to meet.’” Trevizo, 871 F.3d at 678

 8   (quoting Garrison, 759 F.3d at 1014–15). In evaluating the ALJ’s determination at this

 9   step, the Court may not substitute its judgment for that of the ALJ. Fair v. Bowen, 885

10   F.2d 597, 604 (9th Cir. 1989). As long as the ALJ’s decision is supported by substantial

11   evidence, it should stand, even if some of the ALJ’s reasons for discrediting a claimant’s

12   testimony fail. See Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001).

13          The ALJ discounted Plaintiff’s testimony for two reasons. AR 22–24. The ALJ

14   reasoned that Plaintiff’s complaints were out of proportion with the medical evidence,

15   and inconsistent with Plaintiff’s daily activities. 2 Id.

16          The ALJ’s first reason for discounting Plaintiff’s symptom testimony does not

17   withstand scrutiny. An ALJ may reject a claimant’s symptom testimony when it is

18
            2
                The Court requested supplemental briefing “addressing whether the ALJ erred in
19   rejecting Plaintiff’s testimony regarding the severity of her anxiety symptoms based on
     Plaintiff’s activities of daily living.” Order Req. Supplemental Br. and Renoting Pl.’s Mot., Dkt.
20   # 12, at 2. Both parties submitted briefs in response to the Court’s Order. See Dkts. ## 13–14.
            The Government argues in its supplemental response that Plaintiff waived arguments
21   made for the first time in her reply. Dkt. 13 at 2. This argument is without merit given that the
     Court requested supplemental briefing directly addressing these arguments, which cures any
22   prejudice based on due process.



     ORDER - 6
              Case 3:19-cv-05522-BHS Document 15 Filed 04/15/20 Page 7 of 9



 1   contradicted by the medical evidence. See Carmickle v. Comm’r, Soc. Sec. Admin., 533

 2   F.3d 1155 (citing Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir.1995)). But the ALJ

 3   must explain how the medical evidence contradicts the Plaintiff’s testimony. See Dodrill

 4   v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Furthermore, the ALJ “cannot simply pick

 5   out a few isolated instances” of medical health that support his conclusion, but must

 6   consider those instances in the broader context “with an understanding of the patient’s

 7   overall well-being and the nature of her symptoms.” Attmore v. Colvin, 827 F.3d 872,

 8   877 (9th Cir. 2016).

 9          The ALJ discounted Plaintiff’s testimony in part because her “actual treatment has

10   been overall minimal with few medications prescribed for anxiety, and only some periods

11   of counseling.” AR at 23. But Plaintiff was in mental health counseling for several

12   years. See AR at 340–428, 521–634. Absent a more detailed explanation, the ALJ’s

13   statement here does not contradict Plaintiff’s testimony. See Brown-Hunter v. Colvin,

14   806 F.3d 487, 493 (9th Cir. 2015).

15          The ALJ further noted that Plaintiff’s psychiatric screenings during mental health

16   counseling indicated anxiety and mood issues, but normal appearance, speech, and

17   thought process, as well as no psychotic symptoms. See AR at 23. Similarly, the ALJ

18   noted that examining psychologist Alysa Ruddell, Ph.D., stated that Plaintiff had

19   symptoms of anxiety, but did not diagnose dyslexia or any learning disorder. See AR at

20   23–24. The ALJ erred here because he failed to explain why any of this contradicted

21   Plaintiff’s testimony. See Brown-Hunter, 806 F.3d at 493. Plaintiff alleged anxiety, and

22   the records to which the ALJ referred documented anxiety symptoms. See, e.g., AR at


     ORDER - 7
              Case 3:19-cv-05522-BHS Document 15 Filed 04/15/20 Page 8 of 9



 1   391, 394, 397, 399, 401. That Plaintiff did not have other psychological symptoms is

 2   irrelevant.

 3          The ALJ’s second reason for discounting Plaintiff’s symptom testimony—

 4   inconsistency with her daily activities—also fails. An ALJ may reject a plaintiff’s

 5   symptom testimony based on her daily activities if they contradict her testimony or “meet

 6   the threshold for transferable work skills.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.

 7   2007) (citing Fair, 885 F.2d at 603). However, “the mere fact that a plaintiff has carried

 8   on certain daily activities, such as grocery shopping, driving a car, or limited walking for

 9   exercise, does not in any way detract from her credibility as to her overall disability. One

10   does not need to be ‘utterly incapacitated’ in order to be disabled.” Vertigan v. Halter,

11   260 F.3d 1044, 1050 (9th Cir. 2001) (quoting Fair, 885 F.2d at 603).

12          The activities the ALJ cited here are basic life activities and do not contradict

13   Plaintiff’s testimony. That Plaintiff was capable of “manag[ing] her personal

14   care/hygiene,” and “fix[ing] herself simple meals,” for example, does not contradict her

15   testimony that she has panic attacks and rarely leaves the house. AR at 24. Similarly, the

16   fact that Plaintiff goes to the grocery store with her mother and socializes via the internet

17   does not indicate that she could handle an ordinary work environment where she would

18   have to interact with others unaccompanied. See id. Although Plaintiff works part-time

19   at Goodwill, the record indicates that she struggles to maintain even a shortened work

20   schedule due to panic attacks. See AR at 68–69. The ALJ thus erred in rejecting

21   Plaintiff’s testimony based on her activities of daily living.

22   B.     Scope of Remand


     ORDER - 8
              Case 3:19-cv-05522-BHS Document 15 Filed 04/15/20 Page 9 of 9



 1          Plaintiff cursorily asks the Court to remand this matter for an award of benefits.

 2   Pl. Op. Br. at 4. Remand for an award of benefits “is a rare and prophylactic exception to

 3   the well-established ordinary remand rule.” Leon v. Berryhill, 880 F.3d 1041, 1044 (9th

 4   Cir. 2017). Because Plaintiff presents no argument in support of her request, the Court

 5   finds it has not been adequately argued. See Maldonado v. Morales, 556 F.3d 1037, 1048

 6   n.4 (9th Cir. 2009) (“Arguments made in passing and inadequately briefed are waived.”).

 7   The Court therefore remands this matter for further administrative proceedings.

 8          On remand, the ALJ shall reevaluate Plaintiff’s testimony regarding the severity of

 9   her anxiety. The ALJ shall conduct all further proceedings necessary to reevaluate the

10   disability determination in light of this opinion.

11                                       VIII.     ORDER

12          Therefore, it is hereby ORDERED that the Commissioner’s final decision denying

13   Plaintiff disability benefits is REVERSED and this matter is REMANDED for further

14   administrative proceedings under sentence four of 42 U.S.C. § 405(g).

15          Dated this 15th day of April, 2020.

16

17

18
                                                          A
                                                          BENJAMIN H. SETTLE
                                                          United States District Judge

19

20

21

22


     ORDER - 9
